﻿During the middle of this year the heads of State and Government of the continent of Africa conferred a singular honour on my country by graciously accepting our invitation to host the seventeenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU], at Freetown, from 1 to 4 July 1980. They further conferred upon me the onerous responsibility of chairing their deliberations and being at the helm of the organization's affairs for the current year. It is therefore with diffidence and humility, and conscious of the immense responsibilities and confidence bestowed upon me by my African colleagues and brothers, that I address this Assembly today in my capacity as the current Chairman of the OAU.
3.	On behalf of the member States of the OAU and on my own behalf I extend to you, Mr. President, our sincere congratulations on your election to the high office of President of the thirty-fifth session of the General Assembly. Africa has over the years maintained very close relations with your country and we are grateful for the various technical assistance programmes to developing countries which today benefit many African States. We in Sierra Leone have vivid evidence of your contribution to our economic development programme.
4.	You yourself, Mr. President, have contributed immensely to the high regard of your country in the international community by your devotion to duty, your intellectual capacity, your integrity and sound judgement as an eminent diplomat and politician. We are confident that with these qualities you will discharge the responsibilities of your office with the honour and dignity many of your predecessors have displayed. This Organization stands in need of such qualities, particularly at this time when the many pressing problems of yesteryear cry out for urgent solutions in our day.
5.	Africa, which represents a third of the States Members of this Organization, pledges every assistance to facilitate the successful performance of your task.
6.	Permit me, Mr. President, to express my thanks to your predecessor, Mr. Salim A. Salim, for the exceptional competence and patience with which he conducted the deliberations of the thirty-fourth session of the General Assembly. I extend my Government's appreciation for his immense contribution to the perennial search we make towards peace and security in our world.
7.	I must at this juncture crave the indulgence of this body to pay my respects to the memory of one whose contribution to the freedom of man and the peace of our world has been universally recognized and will for long be remembered. I refer to no less a personality than Marshal Josip Broz Tito, President of the Socialist Federal Republic of Yugoslavia. With his death the cause of the dignity of man and the rights of nations has lost a champion. He was a redoubtable advocate for closer international cooperation. His life and actions will continue to be a source of inspiration. May his soul rest in peace.
8.	In the same vein I pay tribute to my predecessor, the late President William Tolbert, President of the Republic of Liberia, whose untimely death we all mourn. We also express our deep condolences to the people of Angola for the passing away of our illustrious friend and brother, President Agostinho Neto, whose valuable contribution and selfless devotion to the liberation struggle in southern Africa will always be remembered. All of them in their respective ways contributed to peace and security in our troubled world. Africa and indeed the world were equally distressed at the news of the death of the President of Botswana who was widely recognized as an international statesman. His contribution to the political, social and economic advancement of Botswana will remain in the historical records of that region.
9. For 35 years this fraternity of nations, born of the realization of the futility of war and the need to improve the human condition in an age fraught with tension, social inequalities, bigotry and rabid intolerance, has existed, surmounting the natural obstacles and manmade difficulties in its path. Throughout this period mankind has been engaged in living at peace with itself, in order to rise above the artificial barriers of race, religion and divergent political ideologies, to reach across the wilderness of self to pursue a common objective.
10.	This in itself is an achievement, for it marks the pledge made 35 years ago to free succeeding generations from the scourge of war and to harmonize a world torn by prejudice, mistrust and misunderstanding. These annual gatherings have therefore become yearly rituals to reawaken our consciousness of that thin line separating man from annihilation, and to renew our faith in our, pilgrimage to an age of peace and plenty.
11.	The progress that has been made so far is considerable and we cannot deny that the prospects for bringing us closer to each other are many, if only we are willing to explore them.
12.	Yet if this community of States is to continue to survive not as a fossilized institution of manmade curiosities, but vibrant, viable and relevant to our age, the whole edifice of international relations, hung with the trappings of hypocrisy and cloak-and-dagger intrigue must be torn down and in its place a new structure erected, infused with genuine understanding and forthrightness—a testimony to our honest promise to put aside the instruments of war and carnage and embrace the tools of peace and progress.
13.	Whatever progress can be made towards achieving a united world is only possible within the confines of mutual trust and the willingness to view issues honestly and without duplicity. These are basic conditions without which the realization of the objectives of this international community is impossible. It is the lack of these conditions that has plagued our world for decades, rendering meaningless and ineffective the steps that have been taken time and again to improve the human condition.
14.	But now there is a growing current of feeling sweeping across our planet that the human race is running out of time, that man is about to make an inevitable rendezvous with catastrophe.
15.	These are not alarmist postures. They represent that inner awareness in every individual of the need to change to a new order in the face of the realization that our many political, social and economic ills no longer respond to the trusted conventional therapies of former decades.
16.	We must now be galvanized into concrete and sincere action to stem this headlong disintegration of order while there is still time. We must demonstrate that the confidence which our people place in us as determiners of their fate is not misplaced. We must prove, even to ourselves that we are capable of living up to and discharging our responsibilities. It is for this reason that I believe that a new confidence in international relations must be built up or else we shall make hardly any headway in devising solutions to our many problems.
17.	Allow me now to glance at the economic problems facing the continent of Africa. I appear on this rostrum as a representative of the least developed continent, with the lowest indicator of physical quality of life; a continent that not only has been a victim of colonial and racist exploitation, but continues to be subjected to external forces which seek not only to influence but to dominate the economic policies of our countries.
18.	I am representing a continent whose gross domestic product is only 2.7 per cent of that of the world, a continent with 18 of the 25 poorest countries, a continent of poverty and suffering.
19.	The overdependence of the economy of the African continent on the export of basic raw materials and minerals has perpetuated the high susceptibility of our economies to external developments, with detrimental effects on the interests of Africa.
20.	The bulk of manufacturing in Africa is still centred on import substitution and there are some export oriented operations almost exclusively related to the primary processing state of minerals, timber and agricultural products. Our industries have been growing more or less according to the trend of the colonial economy which existed at the periphery of the metropolitan economy.
21.	It was as a result of that awareness that, for the first time in its history, the OAU held at Lagos, on 28 and 29 April this year, an extraordinary session of the Assembly of Heads of State and Government, devoted solely to economic problems in Africa, and adopted what arc now known as the Lagos Plan of Action and the Final Act of Lagos.
22.	The Lagos Plan of Action is an attempt by independent African States to cultivate a spirit of self-reliance and to adopt a policy of organizing our own socioeconomic progress by raising that Plan to the level of a priority action programme.
23.	The Final Act of Lagos recognizes the need to look beyond the artificial boundaries that separate African peoples. It looks at Africa in its entirety within the framework of an African Economic Community. That Community aims at promoting collective, accelerated, self-reliant and self-sustaining development, as well as cooperation among its members.
24.	We are fully aware of the important role that will be played by the international community in the implementation of both the Lagos Plan of Action and the Final Act of Lagos. We have consequently mandated the secretariat of the OAU to enlist the active support of the international community as well as of the relevant international organizations. May I make a solemn appeal to all those concerned to give maximum support to the OAU in this enormous task.
25.	I should like to comment very briefly on the state of international negotiations. So far, very little hope has been given to those who live in desperation and frustration. Looking at the years 1978 and 1980 alone, we see interminable discussions at the United Nations Conference on Science and Technology for Development; the renewal of the Lome Convention between the European Economic Community and the African, Caribbean and Pacific States;' the fifth session of UNCTAD and the Third General Conference of UNIDO. We have come out of most of those major world conferences with only some broadly worded declarations.
26.	For the past six years mankind has been engaged in drawing up a comprehensive convention under which the resources of the sea could be fairly and equitably distributed as the common heritage of mankind.
27.	Africa, as an integral region within the Group of 77, has played an active and important role in those negotiations, to the extent that the Council of Ministers of the OAIJ, at its thirty-fifth ordinary session, held at Freetown from I8 to 28 June this year, adopted a Declaration on the Law of the Sea which succinctly stated Africa's position on the main issues of the Conference. That Declaration in fact affected the negotiations at the resumed ninth session of the Third United Nations Conference on the Law of the Sea, which resulted in the preparation of a third, revised informal composite negotiating text of the Conference.
28.	The text, which is to form the basis for further negotiations at the Conference, is on the whole acceptable to African delegations as a compromise text, except that in some areas, particularly the transfer of technology, the text has fallen short of our expectations. Technology that does not include processing, marketing, transportation and the training of personnel is not in the interest of African States. Africa has on a number of occasions emphasized the importance it attaches to this matter. We entertain the hope that this requirement, on which the whole framework of the convention on the law of the sea is based, will be reflected in a subsequent revised text of the convention in a manner consistent with the OAU Declaration on the law of the sea.
29.	The decision by certain developed countries to declare unilateral legislation on deep seabed mining last spring came as a disappointment to many African States, particularly because negotiations are still going on towards the adoption of a United Nations convention on the law of the sea. Such a decision is evidence of a lack of good faith in the negotiations and in the efforts that are being made to finalize a universally acceptable convention.
30.	It is regrettable that, despite all protests against such an act, when it became obvious that there were moves in that direction, some States decided to ignore those protests as if international opinion or condemnation had no direct effect on their decision.
31.	We hope that those States have realized the adverse effects of their actions on the negotiations and a future convention on the law of the sea, to the extent that they will endeavour to adhere fully to the United Nations convention when it is finalized and adopted.
32.	Conscious of the fact that education and culture constitute the surest means for African peoples to make up for their technical backwardness, African States give high priority to educational reform and development and the affirmation of our cultural identity.
33.	To that end, laudable efforts have been made by the OAU to establish and strengthen cooperation among member States. In order to harmonize educational objectives, programmes and diplomas, technical meetings of experts on different subjects are periodically organized.
34.	Conscious that illiteracy constitutes a brake on Africa's economic and social development, African States have made the education of the masses their major concern. With the promotion and utilization of the major widely used national languages in adult education, encouraging results have been recorded in many States in the fight against illiteracy.
35.	In the field of culture, the periodic organization of national and pan African cultural festivals has had a happy effect on the affirmation of our cultural identity. The promotion and revalorization of our cultural heritage are inspired by the African Cultural Charter, supported by an African Cultural Fund.
36.	The OAU gives a place of honour to the child, the youth and the woman.
37.	After having actively organized events dedicated to the International Year of the Child, the African heads of State and Government, at the sixteenth ordinary session of the Assembly of Heads of State and Government of the OAU held at Monrovia from 17 to 20 July 1979, adopted an historic Declaration on the Rights and Welfare of the African Child. 
38.	African Ministers of Social Affairs will meet at Addis Ababa next month to prepare for the International Year for Disabled Persons, in conformity with General Assembly resolution 31/123 and the resolution adopted by the OAU on the issue.  The OAU attaches particular importance to the promotion of women, especially to the efforts made for their integration in the development process. To that end a programme of action for the promotion and integration of women in development was incited in the Lagos Plan of Action adopted at the second extraordinary session of the Assembly of Heads of State and Government of the OAU, held at Lagos on 28 and 29 April I980. 
39.	The second World Conference of the United Nations Decade for Women, held from 14 to 30 July this year at Copenhagen, in which the OAU and African women's organizations participated actively, did not fully meet our expectations. The activities during the first half of the Decade for Women were inadequate. The international community should contribute more resources towards the attainment of the objectives laid down for the promotion of women.
40.	We are pleased with the declaration by WHO of global eradication of smallpox.
41.	The attention of African Governments was drawn at our last meeting at Freetown to the advent of the traffic and consumption of narcotic drugs in the African continent. Africa is aware of the dangers of this new scourge. A series of technical symposia and meetings scheduled on this issue will enable African Governments to take appropriate measures to control drug abuse and its illicit traffic in the continent.
42.	Since 1973 a relentless drought seems to have settled almost permanently in the States neighbouring the Sahara and the desert areas of Africa. Furthermore, in those same countries the encroachment of the desert is becoming more and more alarming. The joint effects of drought and desertification affect the agricultural resources of those countries. In spite of the laudable efforts made by those countries to control these disasters, they continue to suffer important food grain deficits leading to serious famine and losses of their livestock. According to FAO estimates, the food assistance requirements of African countries for the next five or six months will reach at least 1.2 million tons of cereals. The Sahelian area needs 140,000 tons of emergency relief and at least 150,000 tons to re-establish its food security. Mali, Senegal, Mauritania, Cape Verde, Ethiopia, Djibouti, Somalia and Uganda, among others, are undergoing the most serious food shortages.
43.	One bright spot in the continent's long and resolute struggle to rid Africa of the scourge of colonialism, racist arrogance and naked imperialist exploitation has been the heroic achievement of independence by Zimbabwe, after seven long years of courageous struggle. The OAU was proud to welcome Zimbabwe as the fiftieth member of that organization during the second extraordinary economic session, held in April 1980 at Lagos. We all join in the well-deserved congratulations already extended by all delegations to Zimbabwe on its recent admission as the one hundred and fifty-third Member of the United Nations family.
44.	This historic victory by the Zimbabwean people is an eloquent lesson that the forces of justice will inevitably triumph over the organized might of oppression, that liberty is a birth right which can never be extinguished by bigotry and massed weapons, however sophisticated, and that the destiny of Africa will be determined by its indefatigable sons and daughters. In the hour of triumph, however, the people of Zimbabwe, under the leadership of that indomitable fighter, Comrade Robert Mugabe, have displayed exceptional magnanimity towards their former oppressors, to whom they have extended the hand of cooperation in the task of building the new nation. This is a demonstration that the struggle for freedom and independence is motivated not by lust, for revenge but by the unquenchable thirst for liberty, which for centuries has motivated African freedom fighters in their sacrifice of all they have, including their own lives, in resisting waves of oppressors or aggressors. As we celebrate with our brothers and sisters in Zimbabwe, let us not forget to pay a deserved tribute to the martyrs who paid for freedom with their own lives. We hope the futility of resisting the struggle of a proud people for its freedom will be fully appreciated by the remaining bastions of racism and oppression in southern Africa and that there will be a discontinuance of the slaughter in our tormented continent.
45.	I take this opportunity of congratulating Saint Vincent and the Grenadines on its admission to the United Nations.
46.	Alas, the lessons of history continue to fall on deaf ears with respect to independence for Namibia. It is now over five years since the Security Council called on South Africa to terminate its illegal presence in Namibia and leave the people of that Territory free to determine their own future; but, true to the nature of that intractable racist regime, South Africa has cynically disregarded international public opinion. Far from withdrawing from Namibia, the regime has resorted to ruses and manoeuvres designed to entrench itself deeper in a Territory in which its presence has not even a figment of legality. With brazen effrontery, designed to hoodwink international public opinion, South Africa has instead resorted to concocting a puppet clique within the country, to which it is now going through the motions of transferring administrative authority.
47.	Africans, and indeed the entire international community, totally reject any attempts to circumvent the fact that true self-determination for Namibia can be achieved only through the South West Africa People's Organization [SWAPO], the true and authentic representative of the Namibian people. If the South African regime desires a peaceful solution to the Namibia problem, it must be prepared to accept that it can achieve that only by negotiating with SWAPO and not with such bogy men of its own creation as the Democratic Turnhalle Alliance.
48.	We commend the gallant freedom fighters and their leadership in SWAPO, who have intensified their armed struggle in Namibia and who have been dealing telling blows at will at the aggressive racist regime and its puppets. We commend the steadfastness of these fighters and the frontline States for their immense sacrifice in defence of freedom. We call upon the international community to express solidarity with them, not only in mere sentiments but also in concrete material, financial and military assistance to help them cope with this unwarranted aggression.
49.	The efforts of the United Nations to achieve a negotiated settlement have led to nothing but frustration, because of the chicanery and delaying tactics adopted by South Africa. It is manifest that South Africa has no intention of implementing the United Nations plan for elections. Notwithstanding this, we hope that the further negotiations which have been called for will be speedily held and will result in success.
50.	Pari passu, it is but right that I should indicate that, in accordance with the resolution recently adopted at Freetown on Namibia and in the light of the negative and obstructionist attitude of South Africa, African States will not hesitate to call on the Security Council, if necessary, to convene urgently to take effective enforcement measures against the racist South African regime and to impose comprehensive and mandatory sanctions under Chapter VII of the United Nations Charter. It is our earnest hope that no permanent member of the Security Council will exercise its veto power to block the imposition of economic sanctions. An exercise of veto power might be interpreted as collusion with the racist regime's dilatory obstructionist policies, designed to perpetuate its illegal occupation, for their mutual economic gains. In such an eventuality a special session of the General Assembly should be convened to decide on effective measures to bring independence to Namibia—including Walvis Bay, which is an integral part of Namibia. Independence for Namibia has been postponed far too long.
51.	In South Africa itself, the racist regime continues to refuse to see the writing on the wall and to enter into meaningful dialogue with the majority of the population on the total eradication of the apartheid system and the creation of a truly representative multiracial society. Apartheid, as an entrenched system of national oppression, institutionalized racial discrimination and Fascist terror against the black majority of the people, remains the cornerstone of the racist regime's policy.
52.	At the same time, the archdeacon of the regime, Premier Botha, has embarked on a cunning but shallow and frantic propaganda offensive designed to hoodwink international public opinion, mollify the guilty consciences of his collaborators in the West and make them believe that he is doing everything possible to create a new and just system for the entire population. In this campaign he has gone as far as stating that South Africa does not have any moral justification for the humiliation and oppression of the apartheid system and that South Africa is committed to the achievement of equality for both the Coloureds and the black majority.
53.	The people of South Africa have clearly demonstrated that there is no more time for racist discrimination and exploitation. Through the boycott of classes by schoolchildren, strikes for better working conditions by workers' movements and demonstrations by church leaders of all faiths, the people have spoken with one voice and defied bullets and police dogs to demand parity of treatment and of rightful expectations. The liberation movements are continuing to strike blow after blow at the very nerve centres of industry. While the regime is far from finished, it is clearly losing its nerve. Yet it continues to offer mere palliatives instead of entering into serious dialogue on the necessary fundamental changes.
54.	At its session at Freetown in July this year the OAU expressed its total commitment to the struggle against apartheid. We intend to press strongly for total economic sanctions, including an oil embargo, under the mandatory provisions of Chapter VII of the Charter, while taking into due consideration the needs of States in southern Africa, such as Lesotho, Botswana and Swaziland, which are almost totally dependent on South Africa for their economic life. We intend to intensify our collaboration with all antiapartheid movements, and to this end the OAU called upon its member States to participate fully in the International Conference on Sanctions against South Africa of the OAU and the United Nations.
55.	With regard to the eradication of the apartheid system, African States demand that the international community demonstrate its commitment by concrete action and not by mere empty exhortatory denunciations. The time has now come for the international community to make a clear choice between the interests of the African continent and support for the apartheid system.
56.	This year our continent has continued to experience many crises which have resulted in untold human suffering and diverted scarce resources from much needed economic development. One of these crises is the tragic, senseless, fratricidal carnage that has continued to afflict the Republic of Chad, despite the tireless efforts of the OAU to bring the warring factions to their senses. As a result, there are now over 300,000 refugees of Chad—not to mention other countless displaced persons—in the neighbouring States, particularly in the United Republic of Cameroon. While we appreciate the international assistance that has been rendered to help these innocent victims of the conflict, particularly by the Office of the United Nations High Commissioner for Refugees and the International Committee of the Red Cross, we should like to appeal to the entire international community to come to the aid of these unfortunate victims of the civil war.
57.	In its efforts to contain the civil war while seeking to find a peaceful and durable solution to the conflict, the OAU intends to set up a neutral peacekeeping force for Chad. Unfortunately, up to now no conclusive action either to set up the force or to raise the $62 million required to finance such a force has been taken. I intend to call on the Secretary General of the United Nations during my visit here to explore possible and feasible means of assistance from the United Nations system.
58.	Another crisis situation in Africa is in Western Sahara, where the incomplete task of decolonization has left a situation fraught with tension and the potential of developing into a major confrontation not only affecting the States in the region but also endangering international peace and security. Having displayed commendable courage and foresight, Mauritania decided to withdraw its forces from the southern part of the Territory it occupied and signed a peace treaty with the POLISARIO  Front, recognizing the right of the people of Western Sahara to self-determination and independence.
59.	Unfortunately, that encouraging step in the right direction did not lead to the restoration of peace, as Morocco promptly proceeded to occupy the part vacated by Mauritania. Armed conflict continues to rage between Morocco and the POLISARIO Front, despite strenuous efforts by the OAU and its Ad Hoc Committee of Heads of State on Western Sahara to try to bring about a ceasefire and organize a referendum giving the people a chance to exercise its right to self-determination in a free and fair manner.
60.	During the seventeenth ordinary session of the Assembly, held at Freetown, the Heads of State and Government of the OAU authorized me to convene the Ad Hoc Committee once more with a view to reconciling the parties to the conflict and seeking a peaceful and lasting solution thereto. I convened the fourth session of the Ad Hoc Committee at Freetown, from 9 to 12 September 1980, and that Committee's recommendations are being forwarded to the heads of State and Government of the OAU.
61.	As if we did not have enough problems in the continent, the tension between Somalia and Ethiopia over the Ogaden continues to increase. This has been seriously complicated by the situation in the Middle East in general and in the Gulf in particular and the build-up of the presence of major Powers in the Indian Ocean.
62.	To lessen these tensions and to prevent the conflict over the Ogaden from becoming the fuse for igniting a major superpower confrontation, the Good Offices Committee, established by the OAU in 1973 to try to effect reconciliation between Ethiopia and Somalia, met at Lagos from 18 to 20 August 1980. At the conclusion of that meeting, at which both Ethiopia and Somalia were represented, the Committee recommended that a peaceful solution to the Ogaden dispute could be arrived at on the basis of the following principles, which are already enshrined in the charter and relevant resolutions of the OAU: recognition of territorial integrity, non-interference in domestic affairs, peaceful settlement of disputes, prohibition of subversion and inviolability of borders inherited on decolonization. It further recommended that the two States should resume diplomatic relations so as to facilitate the restoration of peace in this troubled area. Unfortunately, the efforts of the Good Offices Committee do not seem to have been successful and, if anything, tension appears to have increased of late.
63.	Major blame for tension in the Indian Ocean region must be assigned to the big Powers, which have recently stepped up their military activities in the entire area, contrary to the principles and objectives of the Declaration making the Indian Ocean a zone of peace. Recent agreements leading to the establishment of military bases and installations in the area cannot but exacerbate an already grave situation. I must draw the Assembly's attention to the resolution on the Indian Ocean as a zone of peace adopted by the Council of Ministers of the OAU at its thirty-fifth ordinary session, held at Freetown which, inter alia:
"Demands the removal of bases and other military installations belonging to the big Powers in the Indian Ocean and calls upon them to refrain from establishing new ones" 
64.	We must warn the big Powers to take heed of this resolution, as they will be held responsible if their actions lead to major confrontation in this highly sensitive region.
65.	In addition to the liberation struggle in southern Africa, we are faced with the conflicts that have contributed to the tragic and phenomenal increase in the number of refugees and displaced persons on the continent. With a growing refugee population currently estimated at 5 million, Africa has to find food and shelter for more than half the world's total number of refugees. It should not be difficult to imagine what a heavy social and economic burden such a large number of refugees places on the host countries. The misery and human suffering of these refugees, the majority of whom are children, women and elderly persons, are all too well known to the international community through the mass media.
66.	We welcome with profound gratitude the assistance provided to these unfortunate refugees and displaced persons by international organizations, particularly the Office of the United Nations High Commissioner for Refugees, UNICEF and the International Committee of the Red Cross. But the OAU is seriously concerned at the scant interest displayed by the rest of the international community in coming to the aid of these unfortunate human beings in concrete terms, as compared to refugees in other regions, who, while equally deserving, are nowhere near the number of those in Africa.
67.	It was for that reason that, in its resolution on refugees, the Council of Ministers of the OAU invited the Secretary General of the OAU
"in collaboration with the UN Secretary General and the United Nations High Commissioner for Refugees to hold consultations with governmental and nongovernmental organizations as well as governments of countries which are likely to offer contributions and the UN specialized agencies, in order to assess the possibility of holding a pledging conference for African refugees under the auspices of the United Nations". 
68.	It is my most sincere and ardent hope that those consultations will be positive, so that such a pledging conference will be held, and that all States will adequately face up to their common obligation of burden sharing to alleviate the misery of those human beings who, through no fault of their own, find themselves in a predicament in which they can no longer control their environment.
69.	The situation in the Middle East is of the gravest concern to the OAU. Israel's intransigence has reached new heights as the leaders of that country continue a policy of "might is right". The continued occupation of Gaza, the West Bank and the Golan Heights, the growing oppression of the Palestinian people, the repeated acts of aggression against Lebanon and the creation of more and more settlements in the occupied territories all indicate the contempt with which Israel looks upon the principles of international law and morality. The negotiations between Egypt and Israel have amply demonstrated that Israel really has no intention of making any major concessions to the Palestinians, and the whole situation has been aggravated by the Israeli decision to make Jerusalem the undivided eternal capital of Israel.
70.	Taking into consideration all these developments in the Middle East, the OAU is of the view that the Middle East crisis can be resolved only in a sincere spirit of give and take. But as long as one of the parties interminably upsets the mechanisms of settlement by engaging in jolting unilateral actions, it can only bring upon itself almost universal condemnation. The OAU, the nonaligned movement and the United Nations cannot be satisfied by the adoption of resolutions which Israel is always ignoring, while the international community looks on helplessly.
71.	As I have indicated in my remarks, Africa shares many of the problems and challenges that currently affect the world, but I should like to revert to a problem that will have a particular impact on the development of many African countries in the coming decade, and I am speaking especially of those countries on the continent that are not blessed with petroleum resources.
72.	Economic development and economic independence were expected to follow our successful struggle for political independence. Our plans and hopes are now in jeopardy because we have not successfully confronted the onerous burden that the energy crisis has placed on the poorer nations of the world. We are hit in three ways: by the increase in the price of petroleum, on which we all depend; by the declining price of raw materials resulting from economic stagnation; and by the curtailment of credits, on which many of our development programmes depend.
73.	I speak to the Assembly now not only as the leader of an African country that is greatly affected by this economic imbalance but also as a man who has seen much of life and can therefore speak with the candour and directness that are traditional in our society.
74.	The General Assembly has just completed the long awaited eleventh special session, devoted to these economic problems. Much was hoped for, but little was achieved. I now call for a renewed effort to address this issue. I call upon the Western industrial countries and the socialist countries and, yes, the oil producers themselves to face up to the plight of those countries which, even before the energy crisis, had already been subjected to serious economic difficulties.
75.	Orderly development and the consequent political stability of the continent require that this issue remain on the world's agenda and be tackled with imagination and speed. We must bear in mind that, in a world of global interdependence, economic and political instability in one area, such as the continent of Africa, is bound to have a disastrous impact on other areas. Indeed, we must now accept and practise the age-old truism that we are, each and every one of us, our brothers' keepers.
76.	In conclusion, the United Nations remains the effective forum for reconciling conflicting claims of nation States in our one world of today, and the proper forum for the search for acceptable and lasting solutions to some of the problems I have tried to catalogue in my address here today. In our collective venture for a safer and more prosperous world we must have the vision and the goodwill to sustain our efforts. Permit me, therefore, in this regard to register our appreciation and gratitude to our indefatigable Secretary General and his team of dedicated staff who over the years have endeavoured to keep alive that vision for a safer and more prosperous world.

